Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Alfonseca et al. [US 9881077 B1, 2018-01-30].

With respect to claims 1 and 6, the claims limitations of the method, and system comprising: 
receiving, at a server, a request for data from a plurality of services (col. 9, lines 51-56, a news summary may be generated in response to a search query and may be generated based on the parameters of the query…. 
col. 9, lines 2-5, a news collection may include news articles aggregated from one or more reputable news sources (e.g., web sites) about a recent current event (e.g., political flare up, crime, scandal, sports competition, etc.);
receiving, at the server, a first portion of the data that includes first data objects that are immediately available from at least one of the of the plurality of services at a first time to fulfill a first portion of the received request, and transmitting the received first data via a communications network to be processed when received by a computing device that transmitted the request [e.g. aggregate sub-sets of incremental updates] (col. 4, lines 61- col. 5, line 14, the search engine 118 includes software and/or logic executable to aggregate news documents from a variety of news sources (e.g., publishing engines 130), process the news documents for searchability and retrievability, and/or store the news documents in a data store for later access and/or retrieval. The search engine 118 may crawl the various entities interconnected via network 102 for documents stored on those entities, including, for example, web content (e.g., HTML, portable documents, audio and video content, images), structured data (e.g., XML, JSON), objects (e.g., executables), etc. The search engine 118 may aggregate the documents (and/or incremental updates thereto), process the aggregated data for optimal searchability, and provide the aggregated/processed data to the other components of the system 100 and/or store in a data store (e.g., data store 210 in FIG. 2A) as aggregated data 212 for access and/or retrieval by the other components of the system 100…,); and
receiving, at the server, a second portion of the data that includes second data objects that are different from the first data objects and that are newly available from at least one of the plurality of services at a second time that is different from the first time to fulfill a second portion of the received request, and transmitting the received second objects the communications network to be processed when received by the computing device that transmitted the request [e.g. maintain an ongoing news collection related to a particular object (e.g., entity) and/or a series of news collections for that object depending] (col. 8, line 65- col. 9, line 20, a news collection may include a sub-set of the documents described by the aggregated data that have related content. A given document may be included in more than one news collection. For instance, for current events. A news collection may include news articles aggregated from one or more reputable news sources (e.g., web sites) about a recent current event (e.g., political flare up, crime, scandal, sports competition, etc.)…, for current events, documents related to a recent plane crash, celebrity scandal, supreme court ruling, presidential election, etc., may be grouped into respective news collections. The grouping module 224 may maintain an ongoing news collection related to a particular object (e.g., entity) and/or a series of news collections for that object depending….);
wherein the requested data from the plurality of services is provided in separate portions, including the first portion that includes the first data objects and the second portion that includes the second data objects, to be processed by the computing device as each portion of the requested data becomes available [e.g. grouping new aggregated data upon completing its aggregation] (col. 8, lines34-56, since the content of the news collections may ever evolve based on the data continually being aggregated by the search engine 118 and grouped into existing and/or new news collections by the grouping module 224, the relevance determination module 222 can routinely (re)process the news collections (e.g., at regular intervals) to determine their ongoing relevance to the one or more objects they are associated with. The search engine 118 may signal the grouping module 224 to process various aggregated data upon completing its aggregation, and the grouping module 224 may signal the relevance determination module 222 to process the relevance of the news collections relative to the objects they describe upon grouping the news collections).

With respect to claim 2, Alfonseca further teaches wherein the transmitting the received second portion of data comprises transmitting the received first portion of data and the received second portion of data as part of the same response (col. 8, line 65- col.9, line 5, a news collection may include a sub-set of the documents described by the aggregated data that have related content. A given document may be included in more than one news collection. For instance, for current events, a news collection may include news articles aggregated from one or more reputable news sources (e.g., web sites) about a recent current event (e.g., political flare up, crime, scandal, sports competition, etc.)).

With respect to claim 3, Alfonseca further teaches receiving, at a client device communicatively coupled to the communications network, at least one of the first portion of data and second portion of data (col. 10, lines 15- 18, a general description for a news collection may be generated by the grouping module 224 based on the sub-set of documents that make up the news collection); and
processing, at a processor of the client device, the received at least one of the first portion of data and second portion of data (col. 10, lines 15-25, a news collection may include a sub-set of the documents described by the aggregated data that have related content. A given document may be included in more than one news collection. For instance, for current events, a news collection may include news articles aggregated from one or more reputable news sources (e.g., web sites) about a recent current event (e.g., political flare up, crime, scandal, sports competition, etc.)…).

With respect to claim 4, Alfonseca further teaches processing, at the processor of the client device, the received first portion of data before receiving the second portion of data (col. 8, lines 49-54, the search engine 118 may signal the grouping module 224 to process various aggregated data upon completing its aggregation, and the grouping module 224 may signal the relevance determination module 222 to process the relevance of the news collections relative to the objects they describe upon grouping the news collections).

With respect to claim 5, Alfonseca further teaches determining, at the client device, when at least one of the first portion of data and second portion of data is delayed based on at least one selected form the group consisting of: a header, and at least one parameter (col. 11, lines 10-13, the client application 108 may interpret the interface instructions and render an interactive Web User Interface (WUI) for display on a user device 106.
Col. 9, lines 11-21, the grouping module 224 may maintain an ongoing news collection related to a particular object (e.g., entity) and/or a series of news collections for that object depending. For instance, the grouping module 224 may maintain a global news collection for a given celebrity as well as news collections based on the timing of different significant events involving the celebrity (e.g., different news collections for around when a new artist appears on the scene, the new artist becomes popular (i.e., a celebrity), the artist goes to rehab for a drug treatment, the artist gets clean, the artist gets married, divorced, goes on tour, etc.)).

Regarding claims 7-10; the instant claims recite substantially same limitations as the above rejected claims 2-5 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 02/04/2022 office action claims 1 and 6 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-10 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 04/07/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153